AO 106 (Rev. 04/10) Application for a Search Warrant

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No. \ ae am) $20

A red 2005 Dodge Ram 1500 pickup truck bearing North
Carolina license plate number PEC-2320 and vehicle
identification number 1D7HA18DX5S17268

APPLICATION FOR A SEARCH WARRANT

ee ed

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Middle District of — ___ North Carolina , there is now concealed (identify the
person or deseribe the property to be seized):

See Attachment B.

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
I evidence of a crime;

C1 contraband, fruits of crime, or other items illegally possessed;
om property designed for use, intended for use, or used in committing a crime;

(J a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

ade Section Offense Description
21 U.S.C. Section 841(a)(1); Distribution of 5 grams or more of methamphetamine, its salts, isomers, and salts
18 U.S.C. Section 924(c) of its isomers, a Schedule II controlled substance; possess/carry and use a firearm

in furtherance off/during and in relation to a drug trafficking crime

The application is based on these facts:
See attached Affidavit.

¥ Continued on the attached sheet.

O1 Delayed notice of days (give exact ending date ifmore than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

 

 

a — a ri
Reviewed by AUSA/SAUSA: _ctppiteant’S: signature
Randall S. Galyon Michael L. Jordan, Special Agent _

 

 

 

 

Printed name and title

Sworn to before me and signed in my presence.

Date: O 73)

 

City and state: Greensboro, North Carolina L. PATRICK AULD, U.S. MAGISTRATE JUDGE

Printed name and title

 

Case 1:19-mj-003220-| PA Document 1 Filed 09/25/19 Pane 1 of 40
ATTACHMENT A
Place to be searched
The property to be searched is listed below:

2005 Dodge Ram 1500 pickup truck bearing North Carolina license |

plate number PEC-2320 and vehicle identification number

Vv
ID7HA18DX5S17268 B08 |*

This vehicle is described as a red in color pickup truck. This search warrant requests permission

to search any safes located in TARGET VEHICLE 1.

Case 1:19-mj-003220-LPA Document 1. Filed 09/25/19 Pane 2? of 40
ATTACHMENT B

liems to be Seized

The items to be seized are fruits, evidence, records and information relating to,

contraband, or instrumentalities of violations of Title 21, United States Code, Sections 841(a)(1)

(distribution and possession with intent to distribute methamphetamine and other controlled

substances) and Title 18, United States Code, Section 924(c) (possessing a firearm in furtherance

of a drug trafficking crime):

a.

Indicia of distribution, records and documents,.receipts, notes ledgers and other papers

including any computerized or electronic records including cellular telephones, relating

- to the ordering, purchase or possession of controlled substances and/or firearms;

U.S. currency and other illicit gains from the distribution of controlled substances
and/or firearms;

Address and/or telephone books and papers, including computerized or electronic
address and/or telephone records reflecting names, addresses and/or telephone
numbers;

Books, records, receipts, bank statements, and records, money drafts, and any other
items evidencing the obtaining, secreting, transfer, concealment, storage and/or
expenditure of money or other assets, including, but not limited to, controlled
substances and/or firearms; |

Documents and papers evidencing ownership of proceeds from the sale of controlled

substances and/or firearms, storage and location of such assets and facilities to safely

- store and secure such items, such as safes, to include lock boxes, and strong boxes;

Case 1:19-mj-003220-| PA Document 1 Filed 09/25/19 Pane 3 of 40
f. Photographs, in particular, photographs of controlled substances and/or firearms and:
' photographs of individuals possessing controlled substances and/or firearms and
photographs showing the association of individuals;

g. Indicia of occupancy, residence, and/or ownership of the premises described herein,
including, but not limited to, utility and telephone bills, cancelled envelopes, and keys;

h. Cellular phones, computers, and other electronic storage media or digital devices;

i. For any electronics searched, any conversations, whether through text messages or
other applications, discussing the purchase and sale of methamphetamine, cocaine,
other controlled substances, and/or firearms;

j. Forany electronics searched, any photographs of controlled substances and/or firearms.

For any computer or storage medium whose seizure is otherwise authorized by
this warrant, and any computer or storage niedium that contains or in which is stored records or
information that is otherwise called for by this warrant (hereinafter, “COMPUTER”):

a: evidence of who used, owned, or controlled the COMPUTER at the time the things
described in this warrant were created, edited, or deleted, such as logs, registry entries,
configuration files, saved usernames and passwords, documents, browsing history, user
profiles, email, email contacts, “chat,” instant messaging logs, photographs, and

_ correspondence; . . |

b. evidence of software that would allow others to control the COMPUTER, such as
viruses, Trojan horses, and other forms of malicious software, as well as evidence of
the presence or absence of security software designed to detect malicious software,

c. evidence of the lack of such malicious software;

Case 1:19-mj-003270-LPA Document 1 Filed 09/25/19 Page 4 of 40
 

Case 1:19-mi-00320-I PA Document 1. Filed 09/25/19 Pane 5 of 40
d. evidence indicating the computer user’s state of mind as it relates to the crime under
-investigation, such as internet searches indicating criminal planning, or running a
“wiping” program to destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from law enforcement;
e. evidence of the attachment to the COMPUTER of other storage devices or similar
containers for electronic evidence;
f. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;
g. passwords, encryption keys, and other access devices that may be necessary to access
the COMPUTER;
h. documentation and manuals that may be-necessary to access the COMPUTER or to
conduct a forensic examination of the COMPUTER; . |
i. records of or information about Internet Protocol addresses used by the COMPUTER; |
As used above, the terms “records” and “information” includes all forms of creation or.
storage, including any form of computer or electronic storage (such as hard disks or other media
that can store data); any handmade form (such as writing); any mechanical form (such as printing
or typing); and any photographic form (such as rhicrofilm, microfiche, prints, slides, negatives,
videotapes, motion pictures, or photocopies). ~
- The term “computer” includes all types of electronic, magnetic, optical, electrochemical,
~ or other high speed data processing devices performing logical, arithmetic, or storage functions,

including desktop computers, notebook computers, mobile phones, including “smart” phones, -

tablets, server computers, and network hardware.

Case 1:19-mi-00320-I PA Document 1. Filed 09/25/19 Pane 6 of 40
The term “storage medium” includes any physical object upon which computer data can
be recorded. Examples include hard disks, RAM, floppy disks, flash memory, CD-ROMs, and

other magnetic or optical media. _

During the execution of the search of TARGET VEHICLE 1 described in Attachment A, -
law enforcement personnel are authorized to press the fingers (including thumbs) or obtain facial
recognition of FLAVIO LOPEZ GARCIA and BRIANNA CHANTEL KENNEDY found in
TARGET VEHICLE 1 to the Touch ID / Face ID sensor of cellular phones found in TARGET
VEHICLE 1 for the purpose of attempting to unlock the device via Touch ID or facial

recognition in order to search the contents as authorized by this warrant.

NOTE: Any wireless or cellular telephones shall be searched for the information set forth
in this Attachment including recent calls, contact lists, stored text messages, emails, and
any other stored files or data. -

. 4 .
Case 1:19-mj-003220-| PA Document 1 Filed 09/25/19 Pane 7 of 40
AFFIDAVIT IN SUPPORT OF AN
APPLICATION UNDER RULE 41
FOR A WARRANT TO SEARCH AND

| SEIZE

L Michael Jordan, being first duly sworn, hereby depose and state as

follows:
INTRODUCTION AND AGENT BACKGROUND

1. Imake this affidavit in support of an application under Rule 41 of
the Federal Rules of Criminal Procedure for a search warrant for 4 residence
located at 308 Lowdermilk Street, Greensboro, NC 27401 (hereinafter,
“TARGET PREMISES”) and a search warrant for two vehicles, a 2005 Dodge
Ram 1500 pickup truck bearing North Carolina license plate number PEC-
2320 and vehicle identification number 1D7HA18DX5S17268 (hereinafter,
“TARGET VEHICLE 1”) and a gray 2014 Nissan Altima automobile bearing
North Carolina license plate number FLS-1855 and vehicle ‘dentification .
number 1N4AL3AP0EN364363 (hereinafter, “TARGET VEHICLE 2”), all of
which are within the Middle District of North Carolina and further described
in Attachment A, for the things described in Attachment B. :

2,  Asexplained further herein, FLAVIO LOPEZ GARCIA
(hereinafter, “GARCIA”) distributed 5 grams or more of methamphetamine,
its salts, isomers, and salts of its isomers, a Schedule IT controlled substance,

in violation of Title 21, United States Code, Section 841(a)(1), and

Case 1:19-mj-0032270-|PA Document 1 Filed 09/25/19 Pane 8 of 40
possessed/carried and used a firearm in furtherance offin relation to a drug ©
trafficking crime, in violation of Title 18, United States Code, Section 924(0),
within the Eastern District of Virginia, which he trafficked from the Middle
District of North Carolina.

8. - lama Special Agent with the Bureau of Alcohol, Tobacco,
Firearms and Explosives CATF”), and have been since June 12, 2018. Prior to
my appointment with the ATF, I was a sworn law enforcement officer in the |
Commonwealth of Virginia for over thirteen years, the last six of which I was
assigned to the Special Investigations Bureau, Street Crimes Unit. J am
currently assigned to the ATF Falls Church Group IT Field Office, an
enforcement group responsible for investigating violent crime, gangs; armed
drug trafficking, and other firearm related violations. In my capacity ‘as a
law enforcement officer, I have investigated individuals for the illegal |
possession and use of firearms, illegal possession and distribution of
controlled substances, and for commission of violent crimes. Many of these
investigations involved the execution of search warrants, and Jed to the
arrest and conviction of individuals for violations of state laws.

4. During my time asa law enforcement officer, I have become

knowledgeable about the methods and modes of narcotics operations, and the

language and patterns of drug use and trafficking. I have gained knowledge

Case 1:19-mj-003270-LPA Document 1 ‘Eiled 09/25/19 Page 9 of 40
in the use of various investigative techniques including the use of wiretaps,
physical surveillance, undercover agents, confidential informants and -
cooperating witnesses, the controlled purchases of illegal narcotics, the
trafficking of firearms, electronic surveillance, consensually monitored
recordings, investigative interviews, financial investigations, the service of
| Grand Jury Subpoenas; and the execution of search and arrest warrants.

5. | Based on my training and experience, I know that individuals
involved in criminal activities will often communicate with their associates
before, during, or after the crime by using cellular telephones and that
communication can be miade through either verbal conversation, third party
communication applications, or through the use of text messages between the
two communicating parties’ cellular telephones or other devices. It is also
commonly understood and known that many people in our society
communicate with their cellular telephones and other devices in both

manners.

6. Based on my training and experience, I also know that
information gained through the obtaining of data stored in the cellular —
telephone and other devices routinely referred to as an address book or
_ contacts file in an individual’s cellular telephone and other devices, as well as

the recovery of text messages sent or received from that cellular telephone

3

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 10 of 40
and other devices can lead to identifying accomplices, or witnesses to the
crimes committed by the individual. Based on my training experience, I also
know that know that individuals frequently maintain personal records and.
documents in an electronic format on laptop computers and/or smart phones.

7. Based on my training and experience, I also know that
distributors of controlled substances and/or firearms will utilize vehicles to
move, store, and conceal their controlled substances and/or firearms proceeds
from law enforcement and the theft of others. These vehicles may have
“traps” or other concealment methods within the vehicle or attached to the
vehicle.

8. Further,. based on my training and experience in executing court-
authorized search warrants, I also lenow that drug traffickers commonly
maintain at their residences and on their property additional quantities of
the illicit drugs being distributed. These drugs may be concealed in locations
known to the traffickers to avoid law enforcement detection. Drug traffickers
also commonly maintain at their residences and on their property
paraphernalia for packaging, processing, diluting, weighing and distributing
controlled substances. ‘y

9. Based on my training and experience in executing court-

| authorized search warrants, I also know that drug and/or firearm traffickers

 

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 11 of 40
commonly maintain at

which note the price, qu

were purchased, posses

when money was posse

also often maintain the

residences.

10. The facts a

upon my personal knoy
law enforcement officer
personally made by me
or are based on my rev

obtained during the cot

11. This affida
probable cause for the j
knowledge about this
I
12. In or about
Prince William County

narcotics and firearm. «

willing to distribute in

their residences money ledgers and other documents,
tantity, date and/or times when controlled substances
sed, transferred, distributed, sold or concealed, or

ssed or transferred. Drug and/or firearm traffickers

proceeds of their narcotics transactions at their

nd information contained in this affidavit are based
rledge of the investigation and observations of other

3 involved in this investigation. All observations not
were relayed to me by the individuals who made them
lew of reports, documents, and other physical evidence
irse of this investigation.

Wit is intended to show only that there is sufficient
requested warrant and does not set forth all of my
natter.

Background on the Investigation

June 2019, a confidential informant (“CI”) reported to

Police (“PWCPD”) and ATF that GARCIA is an armed

listributor, who resides in North Carolina, but who is .

Prince William County, Virginia, within the Eastern

 

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 12 of 40
- District of Virginia. The information provided by the CI about GARCIA

regarding his locations) vehicles, and activities was corroborated by law

enforcement and found|to be credible.

13. The CI advised law enforcement that he/she has conducted

business with GARCIA, through a third party, for approximately two years.
These transaction occurred while the CI was staying in North Carolina.
During this time, the GI would buy various firearms and ounce levels of
cocaine on a weekly basis. The CI advised that he/she would pay $1 ;T00 per

one ounce of cocaine, $600-$800 for rifles, and $2.00-$400 for handguns. In

early 2019, the third party provided the CI with the contact phone number,

(336) 988-3975, (hereinafter, “GARCIA TELEPHONE NUMBER’) for

GARCIA. The CI advis

meet the CI to discuss |

to the Cl’s cooperation
was operating an older

Ram pickup truck was

‘VEHICLE 1. The CI w

with GARCIA to facilit

and firearms.

ed that GARCIA had previously driven to Virginia to
business. At the time of the meet, which occurred prior
with law enforcement, the CI advised that GARCIA
Dodge Ram pickup truck, red in color. The Dodge
later identified, by law enforcement, TARGET

as directed by PWCPD and ATF to maintain contact,

ate law enforcement directed purchases of narcotics

 

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 13 of 40
14.

enforcement conducted
and methamphetamine
These purchases from {
multiple firearms, apps

approximately 143 gral

15.

GARCIA exchanged se)
TELEPHONE NUMBI
During the exchange 0!

in northern Virginia ar

or about June 11, 2019
GARCIA TELEPHONI
cocaine. On or about Jt
via the GARCIA TELE
transaction.

16.. Onor abor
PWCPD, the CI condu
firearm from GARCIA

of the Courtyard by M

Beginning j

Between al

in June 2019 and: continuing to August 2019, law
numerous controlled purchases of firearms, cocaine,
from GARCIA, utilizing the aforementioned CI.
SARCIA resulted in law enforcement obtaining
‘oximately 57 grams of suspected cocaine, and

ms of suspected methamphetamine.

pout June 4, 2019 and June 11, 2019, the CI and
veral phone calls and text messages via the GARCIA
'R to set up a purchase of a firearm and narcotics.

f the text messages and phone calls, the CI was located
nd GARCIA was believed to be in North Carolina. On
the CI texted and spoke with GARCIA via the

Hy NUMBER, confirming the sale of a firearm and

hne 12, 2019, the CI texted and spoke with GARCIA

IPHONE NUMBER to confirm the aforementioned

it June 12, 2019, at the direction of ATF and the
pted a controlled purchase of suspected cocaine and a

This controlled purchase took place in the parking lot

prriott Hotel, located at 14800 Crossing Place,

7

 

Case 1:19-mj-00220-LPA Document 1. Filed 09/25/19 Pane 14 of 40
Woodbridge, Virginia 2

controlled purchase, th

travel, were searched fe

2192, (hereinafter, “MARRIOTT HOTEL’). Prior to the
e CI, as well as the vehicle in which the CI would

br any illegal or unauthorized items. No illegal items

were found. The CI was provided several devices, which collectively record

and transmit audio anc
arrive in the area, the ¢

GARCIA was in the aré

conversation was recor

conversation, the CI te

Shortly after receiving

was observed operating

| location information. While waiting for GARCIA to

I received a call from GARCIA, advising that

‘a and-requesting the exact'meet location. This

ed on the wire provided to the CI. After the phone
xted GARCIA the address of the MARRIOTT HOTEL.
the text message, GARCIA arrived on scene. GARCIA

TARGET VEHICLE 2. During the controlled _

purchase, the CI provided money directly to GARCIA as payment for the |

firearm and narcotics, '

the Cl’s vehicle. GARC

cocaine and one firearn
The suspected cocaine ]
presence of cocaine, an

Administration (DEA) |

which were transferred from TARGET VEHCLE 2 to
TA provided approximately 29 grams of suspected

h to the CI. The firearm did not have a serial number.
provided by GARCIA. field tested positive for the

twas submitted to the Drug Enforcement

Mid Atlantic Laboratory in Largo, Maryland

(hereinafter, “DEA LABORATORY”) for further analysis.

 

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 15 of 40
7. After the ti
for the registered owne
returned to a female by
“KENNEDY”, with a
check of law enforceme
address was also listed
GARCIA revealed that
dispatched for a comple
VEHICLE 1. GARCIA
VEHICLE 1. A check c¢
TARGET VEHICLE 1 1
Street, Kernersville, N
that she had a previous
surveillance conducted
and TARGET VEHICH

. occasions. - |

18. _ At law enfe

contact with GARCIA i

and narcotics. For nun

ansaction, law enforcement databases were checked

r of TARGET VEHICLE 2. TARGET VEHICLE 2

the name of Brianna Chantel Kennedy (hereinafter,
sted address of the TARGET PREMISES. A further
nt databases revealed that the aforementioned

as the residence for GARCIA. A background check of
in September of 2017, police in Greensboro, NC were
Lint of individuals smoking marijuana in TARGET
was located by police in the driver seat of TARGET
flaw enforcement databases further revealed that
was registered to a Miram Hernandez of 88 Ash Forest
©. A background check of Miram, Hernandez revealed
s listed address of the TARGET PREMISES. Physical
by law enforcement observed TARGET VEHICLE 2

E 1 parked at the TARGET PREMISES, on multiple

wrcement direction, the CI was instructed to maintain
man attempt to arrange future purchases of firearms

nerous days prior to J uly 4, 2019, the CI exchanged

several phone calls and text messages with GARCIA, to set up a purchase of

9

 

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 16 of 40
firearms and narcotics. Prior to the controlled buy, GARCIA instructed the
CI to wire transfer $1000 to KENNEDY, as a down payment. Law
enforcement agent did as instructed. On or about July 3, 2019, the CI texted
and spoke with GARCIA and confirmed the sale of firearms,
methamphetamine, and cocaine. Prior to the controlled buy, a search warrant
was obtained for location data and Pen Register Trap & Trace (“PRTT”) on
the GARCIA TELEPHONE NUMBER. Subscriber information for the
GARCIA TELEPHONE NUMBER, obtained by law enforcement, identified

' GARCIA as the user and financially liable party. The subscriber user

address listed on the account was the TARGET PREMISES.

19. Onor about July 4, 20 19, at the direction of ATF and the
PWCPD, the Cr conducted a controlled purchase of suspected cocaine,
methamphetamine, and firearms from GARCIA. I observed the phone
associated with GARCIA travelling from the area of the TARGET
PREMISES to the deal via pings coming from same, which indicated that this
was GARCIA’s route to the transaction with the CI. This controlled purchase
took place in the parking lot of the MARRIOTT HOTEL. Prior to the |
controlled purchase, the CI, as well as the vehicle in which the CI would:
travel, were searched for any illegal or unauthorized items. No illegal items

were found. The CI was provided several devices, which collectively record

10

Case 1:19-mj-00320-LPA Document 1. Filed 09/25/19 Page 17 of 40
and transmit audio and location information. GARCIA was observed arriving
in the area of the meet location, operating TARGET VEHICLE 2. Prior to
meeting the CI, GARCIA stopped in front of the Country Inn & Suites,
located adjacent to the MARRIOTT HOTEL, where he dropped off a white
female. The female was later identified by surveillance units as KENNEDY.
During the controlled purchase, the Cl.provided money directly to GARCIA
as payment for the firearms and narcotics. GARCIA provided the CI with
' approximately 28 grams of suspected cocaine, 30 grams of suspected
methamphetamine, and 2 firearms. The firearms did not have serial
numbers. The. suspected cocaine and methamphetamine provided by
GARCIA field tested positive for the respective substances, and were
submitted to the DEA LABORATORY for further analysis. The substance in
question was identified as Methamphetamine Hydrochloride, with a net
weight of 27.8153 grams (plus or minus 0.0009 grams), a substance purity of
100% (plus or minus 4%) and an amount of pure substance of 27.8153 grams |
* (plus or minus 1.0204 grams). |

-20. Atlaw enforcement direction, the CI was instructed to maintain
contact with GARCIA in an attempt to arrange future purchases of firearms

and narcotics. For numerous days prior to July 12, 2019, the CI exchanged

several phone calls and text messages with GARCIA to set up a purchase of

1]

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 18 of 40
firearms and narcotics. Prior to the controlled buy, GARCIA instructed the
CI to wire transfer $1000 to KENNEDY, as a down payment. Law
enforcement agent did as metructed. On or about July 11, 2019, the CI
texted and spoke with GARCIA and confirmed thé sale of firearms and
methamphetamine. On or about July 11, 2019, law enforcement travelled
down to the area of Greensboro, NC for the purpose of physically surveilling
GARCIA. Surveillance units observed TARGET VEHICLE 2 parked at the
TARGET PREMISES. Surveillance units additionally observed GARCIA
arriving on scene of the TARGET PREMISES while operating TARGET
VEHICLE 1. GARCIA was observed entering the back door of the TARGET
PREMISES. GARCIA advised the CI that evening that everything was
arriving and that he was ready for the scheduled transaction with the CL.
That same evening GARCIA was observed by surveillance unit operating
TARGET VEHICLE 1. During that surveillance, the passenger in TARGET
VEHICLE 1 exited TARGET VEHICLE 1 and made contact with the driver of
another vehicle for a short period of time and then returned to TARGET
VEHICLE 1. Based on my training and experience, this type of activity is
consistent with narcotics dealing.

91. Onor about July 12, 2019, at the direction of ATF and the

PWCPD, the CI conducted a controlled purchase of suspected

12

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 19 of 40
methamphetamine and firearms from GARCIA. Law enforcement followed
GARCIA from the area of North Carolina to the deal location in Virginia, |
utilizing both physical surveillance and pings from the GARCIA
TELEPHONE NUMBER. GARCIA was observed leaving the TARGET
PREMISES and travelling to the deal location in TARGET VEHICLE 2. This
controlled purchase took place in the parking lot of the MARRIOTT HOTEL,
Prior to the controlled purchase, the CI, as well as the vehicle in which the CI
would travel, were searched for any illegal or unauthorized items. No legal
items were found. The CI was provided several devices, which collectively
record and transmit audio and location information. GARCIA was observed
by surveillance arriving on scene. During the controlled purchase, the CI
provided money directly to GARCIA as payment for the firearms and
narcotics. GARCIA provided the CI with approximately 56 grams of
suspected methamphetamine and 8 firearms. The suspected
methamphetamine provided by GARCIA field tested positive, and was
submitted to the DEA LABORATORY for further analysis.

22. At law enforcement direction, the CI was instructed to maintain
contact with GARCIA in an attempt to arrange future purchases of firearms |
and narcotics. For numerous days prior to August 2, 2019, the CI exchanged

several phone calls and text messages with GARCIA, to set up a purchase of

13

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 20 of 40
firearms and narcotics. Prior to the controlled buy, GARCIA instructed the
CI to wire transfer $1000 to KENNEDY, as a, down payment. On or about
August 1, 2019, the CI texted and spoke with GARCIA, and confirmed the
sale of firearms and methamphetamine. ' |

23. The controlled purchase on or about August 2, 2019 was |
originally scheduled for on or about July 26, 2019. On or about July 25, 2016,
law enforcement travelled down to the area of Greensboro, NC for the
purpose of physically surveilling GARCIA. TARGET VEHICLE 1 and
TARGET VEHICLE 2 were both located at the TARGET PREMISES. The
following day law enforcement observed GARCIA operating TARGET
VEHICLE 1. GARCIA was observed picking up a white female, matching the
description of KENNEDY, and driving her to a Walmart store. During this
time frame, GARCIA was communicating with the CI, in reference to picking
up the cash advance. There was an error with the original wire transfer and
GARCIA was unable to obtain the money. GARCIA advised the CI to fix the
money issue before GARCIA travelled north for the controlled buy. Later that
day, law enforcement agents were able to successfully wire transfer the
aforementioned $1000. |

24. Onor about August 2, 2019, at the direction of ATF and the

PWCPD, the CI conducted a controlled purchase of suspected

14

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 21 of 40
methamphetamine and firearms from GARCIA. I observed the phone
associated with GARCIA travelling from the area of the TARGET
PREMISES to the deal via pings coming from same, which indicated that this
was GARCIA’s route to the transaction with the CI. This controlled purchase
took place in the parking lot ‘of a Food Lion, located at 6358 Village Center
Drive, Bealeton, Virginia 22712. Prior to the controlled purchase, the CI, as
well as the vehicle in which the CI would travel, were searched for any illegal
or unauthorized items. No illegal items were found. The CI was provided
with a device, which collectively records and transmits audio, video and
location information. GARCIA was observed by surveillance arriving on
scene in TARGET VEHICLE 2. During the controlled purchase, the CI
provided money directly: to GARCIA as payment for the firearms and
narcotics. GARCIA provided the CI with approximately 57 grams of
suspected methamphetamine and 2 firearms. The firearms did not have
serial numbers. The suspected methamphetamine provided by GARCIA field
tested positive, and was submitted to the DEA LABORATORY for further |
analysis. |

| 25. At law enforcement direction, the CI was instructed to maintain
contact with GARCIA in an attempt to arrange future purchases of firearms

- and narcotics. During the months of August 2019 and September 2019, the

15

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 22 of 40
CI and GARCIA exchanged several phone calls and text messages via the
GARCIA TELEPHONE NUMBER to set up a purchase of a firearms and
narcotics. A controlled purchase for firearms, cocaine, and
methamphetamine had been tentatively arranged between GARCIA and the.
CI for the week of September 22, 2019.

26. During the month of September 2019, law enforcement obtained
and executed GPS tracking search warrants on TARGET VEHICLE 1 and
TARGET VEHICLE 2. Through monitoring of the aforementioned GPS
trackers, law enforcement has observed that TARGET VEHICLE 1 and
TARGET VEHICLE 2 are routinely parked at the TARGET PREMISES at

various times throughout the day and overnight.

 

USE OF CELLULAR TELEPHONES/STORAGE MEDIA BY DRUG
AND GUN TRAFFICKERS |

27. Based on my training, experience, and participation in narcotic,
drug-related, and firearm-related investigations, and my knowledge of this

case, I know that:

a. It is common for individuals engaged in the distribution of
controlled substances and/or firearms to use telephonic
communications, both cellular (to include voice and text

messages) and hard line, to further their criminal activities by

16

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 23 of 40
coordinating the distribution of narcotics, illegal proceeds of
narcotics trafficking, and other efforts of co-conspirators;

b. Individuals engaging in the distribution of controlled substances
and/or firearms use cellular telephones and cellular telephone
technology to communicate and remain in constant contact with
customers and the sources of those controlled substances;

c. Individuals who engage in the distribution of controlled
substances and/or firearms use cellular telephones to exchange -
information with customers and/or source(s) of supply through
text messaging and instant messaging in addition to direct
telephone conversations. It is also common for narcotics
traffickers to send photographs and videos as exchange of
information with customers and/or source(s) of supply; and

d. Individuals who engage in the distribution of controlled
substances and/or firearms frequently maintain information,
personal records, photographs, and documents ih an electronic
format on computers and/or smart phones.

28. Inmy training and experience, it is likely that the TARGET
PREMISES will contain at least one cellular phone because of the use of

cellular phones in furtherance of the distribution of controlled substances

17

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 5A of 40
described above. Further, I know that GARCIA has used cellular phones to
communicate about drug and gun transactions as described by CI, which has
been corroborated by the search warrant that was obtained for location data
and'Pen Register Trap & Trace PRTT) on the GARCIA TELEPHONE
NUMBER. ae
29. IJknow from my training and experience, as well as from

information found in publicly available materials including those published
by cellular phone providers, that some makes and models of cellular phones
offer their users the ability to unlock the device via the use of a fingerprint or
thumbprint (collectively, “fingerprint”) in lieu of a numeric or alphanumeric
passcode or password. This feature is called Touch ID.

30.: Ifa user enables Touch ID on a given cellular phone device, he or
she can register fingerprints that can be used to unlock that device. The user
can then use any of the registered fingerprints to unlock the device by
pressing the relevant finger(s) to the device’s Touch ID sensor. In my
training and experience, users of cellular phone devices that offer Touch 1D

“often enable it because it is considered to be a more convenient way to unlock
the device than by entering a numeric or alphanumeric passcode or password,
as well as a more secure way to protect the device’s contents. This is

particularly true when the user(s) of the device are engaged in criminal

18

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 25 of 40
activities and thus have a heightened concern about securing the contents of

the device.

31. In some circumstances, a fingerprint cannot be used to unlock a

1 ‘
A

device that has Touch ID enabled, and a passcode or password must be used
instead. These circumstances include: (1) when more than 48 hours has
passed since the last time the device was unlocked, and (2).when the device
has not been unlocked via Touch ID in 8 hours and the passcode or password
has not been entered in the last 6 days. Thus, in the event law enforcement
encounters a locked cellular phone device, the opportunity to unlock the
device via Touch ID exists only for a short time. Touch ID also will not work
to unlock the device if (1) the device has been turned off or restarted; (2) the
device has received a remote lock command; and (8) five unsuccessful
attempts to unlock the devicé via Touch ID are made.

32. The passcode or password that would unlock the cellular phone is
not known to law enforcement. Thus, it will likely bé necessary to press the
finger(s) of the user(s) of the cellular phone to the device’s Touch ID sensor in
an attempt to unlock the device for the purpose of executing the search”
authorized by this warrant. Attempting to unlock the relevant cellular phone
device(s) via Touch ID with the use of the fingerprints of the user(s) is

necessary because the government may not otherwise be able to access the

-19

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 26 of 40
data contained on those devices for the purpose of executing the search
authorized by this warrant.

33. In my training and experience, the person who is in possession of .
a device or has the device among his or her belongings at the time the device
is found is likely a user of the device. Thus, it will likely be necessary for law
enforcement to have the ability to require FLAVIO LOPEZ GARCIA and

BRIANNA CHANTEL KENNEDY of the TARGET PREMISES and/or
TARGET VEHICLE 1 and TARGET VEHICLE 2 to press their finger(s)
against the Touch ID sensor of the locked cellular phone device(s) found
during the search of the TARGET PREMISES, and/or TARGET VEHICLE 1
and TARGET VEHICLE 2, in order to attempt to identify the device’s user(s)
and unlock the device(s) via Touch ID.

34. Although I do not know which of a given user’s 10 fingerprints is
capable of unlocking a particular device, based on my training and
experience, I know that it is common for a user to unlock a Touch ID-enabled
- cellular phone device via the fingerprints on thumbs or index fingers. In the
event that law enforcement is unable to unlock the cellular phone as
described above within the attempts permitted by Touch ID, this will simply .
result In the device requiring the entry of a password or passcode before it

can be unlocked.

20

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane ?7 of 40
35. Due to the foregoing, I request.that the Court authorize law
enforcement to press the fingers (including thumbs) of FLAVIO LOPEZ
GARCIA and BRIANNA CHANTEL KENNEDY found at the TARGET
PREMISES and/or TARGET VEHICLE ‘1 and TARGET VEHICLE 2 to the
Touch ID sensor of cellular phones for the purpose of attempting to unlock
the device via Touch ID in order to search the contents as authorized by this

warrant.

F

36. After any cellular phones are seized from the TARGET
PREMISES, TARGET VEHICLE 1 or TARGET VEHICLE 2, law
enforcement will attempt to search them. If law enforcement cannot
complete the search, then agents will send the phones to government
laboratory or a private company that specializes in data extraction from
electronics.

TECHNICAL TERMS

87. Based on my training and experience, I use the following
technical terms to convey the following meanings:

a. IP Address: The Internet Protocol address (or simply “TP
address”) is a unique numeric address used by computers on
the Internet. An IP address looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g.,

21

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 28 of 40
121.56.97.178). Every computer attached to the Internet must
be assigned an IP address so that Internet traffic sent from
and directed to that computer may be directed properly from
its source to its destination. Most Internet service providers
control a range of IP addresses. Some computers have static—
that is, long-term—IP addresses, while other computers have
dynamic—that is, frequently changed—IP addresses. ©

b. Internet: The Internet is a global network of computers and
other electronic devices that communicate with each other.
Due to the structure of the Internet, connections between
devices on the Internet often cross state and international.
borders, even when the devices communicating with each
other are in the same state.

c. Storage medium: A storage medium is any physical object
upon which computer data can be recorded. Examples include
hard disks, RAM, floppy disks, flash memory, CD-ROMs, and
other magnetic or optical media. |

COMPUTERS, ELECTRONIC STORAGE, AND FORENSIC ANALYSIS °

388. As described above and in Attachment B, this application seeks

permission to search for records that might be found on the TARGET

22

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 29 of 40
PREMISES and/or in TARGET VEHICLE 1 and TARGET VEHICLE 2, in
whatever form they are found. One form in which the records might be found
is data stored on a computer’s hard drive or other storage media. Thus, the
warrant applied for would authorize the seizure of electronic storage media
or, potentially, the copying of electronically stored information, all under Rule
41(0)(2)(B).

89. Probable cause. .I submit that if a computer or storage medium is
found on the TARGET PREMISES and/or TARGET VEHICLE 1 and
TARGET VEHICLE 2, there is probable cause to believe those records will be
stored on that computer or storage medium, for at least the following reasons:

a. Based on my knowledge, training, and experience, | know that
computer files or remnants of such files can be recovered months
or even years after they have been downloaded onto a storage
medium, deleted, or viewed via the Internet. Electronic files
downloaded to a storage medium can be stored for years at little
or no cost. Even when files have been deleted, they can. be |

recovered months or years later using forensic tools. This is so
because when a person “deletes” a file on a computer, the data

contained in the file does not actually disappear; rather, that
23

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Panqne 30 of 40
data remains on the storage meditim until it is overwritten by
new data. |

b. Therefore, deleted files, or remnants of deleted files, may reside
in free space or slack space—that is, in space on the storage
medium that is not currently being used by an active file—for
long periods of time before they are overwritten. “In addition, a
computer’s operating system may also keep a record of deleted
data in a “swap” or “recovery” file.

c. Wholly apart from user-generated files, computer storage
media—in particular, computers’ internal hard drives—contain
electronic evidence of how a computer has been used, what it has
been used for, and who has used it. To give a few examples, this
forensic evidence can take the form of operating system
configurations, artifacts from operating system or application
operation, file system data structures, and virtual memory
“swap” or paging files. Computer users typically do not erase or
delete this evidence, because special software is typically |
required for that task. However, it is technically possible to |

delete this information.

24

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Page 31 of 40
d. ‘Similarly, files that have been viewed via the Internet are
sometimes automatically downloaded into a temporary Internet
directory or “cache.”

40. | Forensic evidence. As further described in Attachment B, this
application seeks permission to locate not only computer files that might |
serve as direct evidence of the crimes described on the warrant, but also for
forensic electronic evidence that establishes how computers were used, the
purpose of their use, who used them, and when. There is probable cause to
believe that this forensic electronic evidence will be on any storage medium
in the TARGET PREMISES and/or TARGET VEHICLE 1 and TARGET
VEHICLE 2 because:

| a. Data on the storage medium can provide evidence of a file that
was once on the storage medium but has since been deleted or
edited, or of a deleted portion of a file (such as a paragraph that |
has been deleted from a word processing file). Virtual memory
paging systems can leave traces of information on the storage
medium that show what tasks and processes were recently active.
Web browsers, e-mail programs, and chat programs store

configuration information on the storage medium that can reveal

information such as online nicknames and passwords. Operating

25

Case 1:19-mi-00220-LPA Document1. Filed 09/25/19 Pane 22 of 40
systems can record additional information, such as the
attachment of peripherals, the attachment of USB flash storage
devices or other external storage media, and the times the
computer was in use. Computer file systems can record
information about the dates files were created and the sequence
in which they were created, although this information can later
be falsified.

b. As explained herein, information stored within a computer and
other electronic storage media may provide crucial evidence of
the “who, what, why, when, where, and how” of the criminal —
conduct under investigation, thus enabling the United States to
establish and prove each element or alternatively, to exclude the
innocent ‘from further suspicion. In my training and experience,
information stored within a computer or storage media (e.g.,
registry information, communications, images and movies,
transactional information, records of session times and durations,
internet history, and anti-virus, spyware, and malware detection
programs) can indicate who has ased or controlled the computer
or storage media. This “user attribution” evidence is analogous to

the search for “indicia of occupancy” while executing a search

26

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Page 33 of 40
warrant at a residence. The existence or absence of anti-virus,

? spyware, and malware detection programs may indicate whether
the computer was remotely accessed, thus inculp ating or
exculpating the computer owner. Further, computer and storage
media activity can indicate how and when the computer or
storage media was accessed or used, For example, as described
herein, computers typically contain information that log:
computer user account session times arid durations, computer
activity associated with user accounts, electronic storage media
that connected with the computer, and the IP addresses through
which the computer accessed networks and the internet. Such
information allows investigators to understand the chronological
context of computer or electronic storage media access, use, and
events relating to the crime under investigation. Additionally,
some information stored within a computer or electronic storage
media may provide crucial evidence relating to the physical
location of other evidence and the suspect. For example, images
stored on a computer may both show a particular location and
have geolocation information incorporated into its file data. Such

file data typically also contains information indicating when the

27

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pange 34 of 40
file or image was created. The existence of such image files,
along with external device connection logs, may also indicate the
presence of additional electronic storage media (e.g., a digital
camera or cellular phone with an incorporated camera). The
geographic and timeline information described herein may either
inculpate or exculpate the computer user. Last, information
stored within a computer may provide relevant insight into the |
computer user’s state of mind as it relates to the offense under
investigation. For example, information within the computer
may indicate the owner's motive and intent to commit a crime
(e.g., internet searches indicating criminal planning), or
consciousness of guilt (e.g., running a “wiping” program to
destroy evidence on the computer or password
protecting/encrypting such evidence in an effort to conceal it from
law enforcement).

c. A person with appropriate familiarity with how a computer

works can, after examining this forensic evidencé in its proper

context, draw conclusions about how computers were used, the

purpose of their use, who used them, and when.
28

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pange 35 of 40
r
r

d. The process of identifying the exact files, blocks, registry entries,
logs, or other forms of forensic evidence on a storage medium that
are necessary to draw an accurate conclusion is a dynamic
process. While it is possible to specify in advance the records to
be sought, computer evidence is not always data that can be
merely reviewed by a review team. and passed along to
investigators. Whether data stored on a computer is evidence
may depend on. other information stored on the computer and the
application of knowledge about how a computer behaves.
Therefore, contextual information necessary to understand other
evidence also falls within the scope of the warrant.

e. Further, in finding evidence of how a computer was used, the
purpose of its use, who used it, and when, sometimes it is
necessary to establish that a particular thing is not present on a
storage medium. For example, the presence or absence of
counter-forensic programs or anti-virus programs (and associated

_ data) may be relevant to establishing the user’s intent.
41. Necessity of seizing or copying entire computers or storage. media.
In most cases, a thorough search of a premises for information that might be

stored on storage media often requires the seizure of the physical storage

29

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Page 26 of 40
media and later off-site review consistent with the warrant. In lieu of
removing storage media from the premises, it is sometimes possible to make
an image copy of storage media. Generally speaking, imaging is the taking of
a complete electronic picture of the computer’s data, including all hidden
sectors and deleted files. Hither seizure or imaging is often necessary to
ensure the accuracy and:completeness of data recorded on the storage media,
and to prevent the loss of the data either from accidental or intentional
destruction. This is true because of the following:

a. The time required for an examination. As noted above, not all
evidence takes the form of documents and files that can be easily
viewed on site. Analyzing evidence of how a computer has been
used, what it has been used for, and who has used it requires
considerable time, and taking that much time on premises could
be unreasonable. As explained above, because the warrant calls
for forensic electronic evidence, it is exceedingly likely that it will
be necessary to thoroughly eXamine storage media to obtain
evidence. Storage media can store a large volume of information.
Reviewing that information for things described in the warrant
can take weeks or months, depending on the volume of data

stored, and would be impractical and invasive to attempt on-site.

30

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Page 27 of 40
b. Technical requirements. Computers can be configured in several
different ways, featuring a variety of different operating systems,
application software, and configurations. Therefore, searching
them sometimes requires tools or knowledge that might not be
present on the search site. The vast array of computer hardware
and software available makes it difficult to know before a search
what tools or knowledge will be required to analyze the system
and its data on the Premises. However, taking the storage media

off-site and reviewing it in a controlled environment will allow its
examination with the proper tools and knowledge.
c. Variety of forms of electronic media. Records sought under this
warrant could be stored in a variety of storage media formats
_ that may require off-site reviewing with specialized forensic tools.
42. Nature of examination. Based on the foregoing, and.consistent
with Rule 41(e)(2)(B), the warrant I am applying for would permit seizing,
imaging, or otherwise copying storage media that reasonably appear to
contain some or all of the evidence described in the warrant, and would
authorize a later review of the media or information consistent with the
warrant. The later review may require techniques, including but not limited

to computer-assisted scans of the entire medium, that might expose many

31

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Page 38 of 40
parts ofa hard drive to liuman inspection in order to determine whether it'is
evidence described by the warrant.
| CONCLUSION

43. Based on the foregoing facts, there is probable cause to believe that
FLAVIO LOPEZ GARCIA distributed 5 grams or more of —
methamphetamine, its salts, isomers, and salts of its isomers, a Schedule
TI controlled substance, in violation of Title 21, United States Code,
Section 841(a)(1), and possessed/carried and used a firearm in furtherance
offin relation to a drug trafficking crime, in violation of Title 18, United
States Code, Section 924(c), within the Eastern District of Virginia, that
he trafficked from the Middle District of North Carolina. In addition,
there is probable cause to believe that items and records that are evidence’
of these violations are currently contained in the TARGET PREMISES,
TARGET VEHICLE 1 and TARGET VEHICLE 2 located within the
Middle District of North Carolina. I submit that this affidavit therefore
supp orts probable cause for a warrant to search the TARGET PREMISES,
TARGET VEHICLE 1 and TARGET VEHICLE 2 described in. Attachment

A and seize the items described in Attachment B.

32

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Panqne 39 of 40
Respectfully submitted,

>

 

Michaeldordan —

Special Agent

Bureau of Alcohol, Tobacco,
Firearms, and Explosives

Subscribed and sworn to before me on September / (, 2019.

En bo

L.PATRICKAULD ~~

United States Magistrate Judge
Middle District of North Carolina

33

Case 1:19-mj-00320-LPA Document 1 Filed 09/25/19 Pane 40 of 40
